DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 11 recite the phrase, “selecting a different machine learned models.”  It unclear whether this refers to multiple models or a single model i.e., due to the use of the terms “a” and “models.”  For the purpose of examination, Examiner interprets the above phrase as requiring the selection of at least a different machine learned model.   
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public  before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthew (US 2018/0025287).  

 	Regarding claim 1, Matthew teaches a method for providing machine learned models to an on premise computing device (Abstract, [0006], the invention relates to a system for providing prediction/machine learning models to clients), the method comprising:
 	clustering customer data based on similar telemetric parameters, wherein the customer data is stored on a computing network ([0040, 0041, 0008], a model server can gather/cluster private/user data from multiple client devices; the server is part of a network with client devices, as seen in Fig. 2; [0042, 0043], the user data can be classified/clustered according to particular data types e.g., health sensor data, speech data etc.; the classified data is used to generate corresponding models for client devices; [0031], such data can be understood to have been measured at a remote source e.g., heartbeat, skin temperature from a client device sensor etc., and for at least this reason can be understood as “telemetric.”)
 	generating a plurality of machine learned models using the clustered customer data (Fig. 5, [0043], the system can generate multiple proxy models based on the classified user data); and
 	providing the plurality of machine learned models to an on premise computing device ([0044], proxy models can be transmitted to client devices),      
 	wherein the on premise computing device selects one of the machine learned models from the plurality of machine learned models ([0048], a client device can select a model from multiple models available on the client device, for application to a use case or functionality).  

 	Regarding claim 2, Matthew teaches the invention as claimed in claim 1.  Matthew also teaches wherein the similar telemetric parameters comprise key performance indicators (Fig. 5, [0042, 0040, 0041, 0031], the collected user data can include indicators of device, user or sensor performance e.g., health sensor data, temperature sensor data, heartbeat sensor data, speech data, etc.; for example, obtained private user data can include typed phrases, selections, viewing history, etc.).

 	Regarding claim 3, Matthew teaches the invention as claimed in claim 1.  Matthew also teaches wherein the generating of the plurality of machine learned models using the clustering of the customer data further includes generating different machine learned models having different levels of computational complexity ([0043-0044, 0048, 0053, 0055, 0066, 0067], the system can generate different models, including default models or updated models, which can be understood as varying at least in particular aspects in terms of complexity; for example, existing models can be periodically updated and generated based on new user data e.g., see [0043, 0044, 0073]).

 	Regarding claim 4, Matthew teaches the invention as claimed in claim 3.  Matthew also teaches 
	detecting current available computational resources at the on premise computing device ([0030, 0048, 0049], the client device can collect private user data i.e., “current available computational resources”; such user data is used to train a generic proxy model initially selected by the client device); and
 	selecting a different machine learned models from the plurality of machine learned models having a level of computational complexity corresponding to the detected current available computational resources at the on premise computing device (Fig. 3, [0050-0052, 0058], the client device will analyze different available models to determine the one that corresponds best to the model trained with the user data; the client device may then select for use a different, newer, updated model that is sufficiently similar to the trained model i.e., whose complexity best matches and takes into account the private activities and data of the user).

 	Regarding claim 5, Matthew teaches the invention as claimed in claim 4.  Matthew also teaches 
 	detecting a change in the current available computational resources at the on premise computing device ([0030, 0048, 0049], the client device can collect private user data i.e., “change in the current available computational resources”; such user data is used to train a generic proxy model initially selected by the client device); and
 	selecting a different machine learned model from the plurality of machine learned models having the level of computational complexity corresponding to the detected change in the current available computational resources at the on premise computing device (Fig. 3, [0050-0052, 0058], the client device will analyze different available models to determine the one that corresponds best to the model trained with the user data; the client device may then select for use a different, newer, updated model that is sufficiently similar to the trained model).
 	
 	Regarding claim 6, Matthew teaches the invention as claimed in claim 1.  Matthew also teaches 
	receiving feedback from a customer associated with the on premise computing device ([0030, 0031], the user of a client device can provide feedback/input to the client device, in the form of private user data e.g., speech, body attributes, user activity, etc.),      
 	wherein the feedback pertains to a performance of the on premise computing device using a currently selected machine learned model ([0030, 0031], the above input/feedback relates to and is used for training of a currently selected model; also, the above input/feedback relates to usage/performance of the client device, and the client device is using a selected model); and
 	selecting a different machine learned model from the plurality of machine learned models based on the received feedback (Fig. 3, [0050-0052, 0058], the client device will analyze different available models to determine the one that corresponds best to the model trained with the user data; the client device may then select for use a different, newer, updated model that is sufficiently similar to the trained model).

 	Regarding claim 7, Matthew teaches the invention as claimed in claim 1.  Matthew also teaches 
 	retrieving on premise customer data from the on premise computing device ([0031], each client device can generate private data e.g. history of user activity, sensor data etc.; the data can be shared with the model server);
 	clustering the on premise customer data with the customer data stored on the computer network based on similar telemetric parameters ([0041, 0031], such private data can be received at the model server from multiple client devices e.g., crowdsourced data; [0042], received data can be classified/clustered according to type for use in generating models); and
 	generating the plurality of machine learned models using the cluster of both the on premise customer data and the customer data stored on the computer network ([0042-0043], the system can generate models based on the crowdsourced data).

 	Regarding claim 8, the claim corresponds to claim 1 and is rejected for the same reasons.  Matthew also teaches a non-transitory computer-readable medium comprising instructions for providing machine learned models to an on premise computing device (Fig. 7, [0086-0089] describes a computing system with a processor, memory and instructions).  

 	Regarding claim 9, Matthew teaches the invention as claimed in claim 8.  Claim 9 also corresponds to claim 2 and is rejected for the same reasons.   

	Regarding claim 10, Matthew teaches the invention as claimed in claim 8.  Claim 10 also corresponds to claim 3 and is rejected for the same reasons.   

	Regarding claim 11, Matthew teaches the invention as claimed in claim 10.  Claim 11 also corresponds to claim 4 and is rejected for the same reasons.   

	Regarding claim 12, Matthew teaches the invention as claimed in claim 11.  Claim 12 also corresponds to claim 5 and is rejected for the same reasons.   

	Regarding claim 13, Matthew teaches the invention as claimed in claim 8.  Claim 13 also corresponds to claim 6 and is rejected for the same reasons.   

	Regarding claim 14, Matthew teaches the invention as claimed in claim 8.  Claim 14 also corresponds to claim 7 and is rejected for the same reasons.   

 	Regarding claim 15, the claim corresponds to claim 1 and is rejected for the same reasons.  Matthew also teaches a system for providing machine learned models to an on premise computing device, the system comprising: 
 	a processor (Fig. 7, [0086-0089] describes a computing system with a processor, memory and instructions); and
 	a non-transitory computer-readable medium storing instructions (Fig. 7, [0086-0089] describes a computing system with a processor, memory and instructions).

 	Regarding claim 16, Matthew teaches the invention as claimed in claim 15.  Claim 16 also corresponds to claim 2 and is rejected for the same reasons.  

	Regarding claim 17, Matthew teaches the invention as claimed in claim 15.  Claim 17 also corresponds to claim 3 and is rejected for the same reasons.  

	Regarding claim 18, Matthew teaches the invention as claimed in claim 17.  Claim 18 also corresponds to claim 4 and is rejected for the same reasons.  

	Regarding claim 19, Matthew teaches the invention as claimed in claim 15.  Claim 19 also corresponds to claim 6 and is rejected for the same reasons.  

	Regarding claim 20, Matthew teaches the invention as claimed in claim 15.  Claim 20 also corresponds to claim 7 and is rejected for the same reasons.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Slawson (US 2009/0240539) teaches gathering information from customers, training models and providing access to the models e.g., see Slawson Abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143